Case: 4:18-cv-01859-PLC Doc. #: 115 Filed: 10/12/20 Page: 1 of 11 PageID #: 1352




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

 IAN WALLACE,                                         )
                                                      )
                Plaintiff,                            ) Cause No. 4:18-cv-01859-PLC
                                                      )
 vs.                                                  )
                                                      )
 PHARMA MEDICA RESEARCH, INC.; TRIS                   )
 PHARMA, INC.; ROXANE                                 )
 LABORATORIES, INC.; HIKMA LABS,                      )
 INC.; and WEST-WARD COLUMBUS, INC.,                  )
                                                      )
                Defendants.                           )


  DEFENDANT TRIS PHARMA, INC.’S MEMORANDUM OF LAW IN SUPPORT OF
                  MOTION FOR SUMMARY JUDGMENT

       COMES NOW Defendant, Tris Pharma, Inc. (“Tris”), by and through their undersigned

counsel, and for their Memorandum of Law in Support of Motion for Summary Judgment in

accordance with Federal Rule of Civil Procedure 56 and Local Rule 4.01 states to the Court as

follows:

                                        INTRODUCTION

       On December 9, 2019, Plaintiff Ian Wallace filed his Second Amended Complaint against

Tris, Hikma Labs, Inc., Pharma Medica Research, Inc. (“Pharma”) and others for his injuries

allegedly sustained in contracting Hepatitis C during a blood drawing processes at Pharma’s St.

Charles, Missouri facility while participating in medical studies. See Second Amended Complaint

attached hereto as Exhibit A.

       Defendant Tris contracted with Pharma to perform an open-label, randomized, two-way

crossover, multiple-dose pivotal study to evaluate the relative bioavailability of the test product of

codeine polstirex, chlorpheniramine polistirex, and psudoephedrine polistirex extended-release

oral suspension compared to an equivalent dose of the reference products, Tuzistra XR Extended-


                                                  1
                                                                                   1004374\306725482.v1
Case: 4:18-cv-01859-PLC Doc. #: 115 Filed: 10/12/20 Page: 2 of 11 PageID #: 1353




release oral suspension and pseudoephedrine hydrochloride IR oral solution, under steady-state

conditions in healthy adult subjects. See Informed Consent Form attached hereto as Exhibit B.

This medical study was designed to test a new medication designed, manufactured, supplied and/or

created by Defendant Tris. See Exhibit A.

       Pharma operated this study out of its screening clinic and Phase I clinic in St. Charles,

Missouri. See Exhibit A. This study included multiple blood draws. See Exhibit A. Plaintiff was

a voluntary participant in this study. See Exhibit B.

       At the time of this study, Tris had an agreement with Pharma where Pharma and Tris

specifically agreed that Pharma was not an agent of Tris. See Master Service Agreement attached

hereto as Exhibit B. Paragraph 11 of the Master Service Agreement reads as follows:

       11. Independent Contractor Status

       11.1 It is understood and agreed that CRO (Pharma) is an independent contractor and will
       not have any right to any of Tris benefits, not for any purposes be deemed or intended to
       be an employee of Tris. CRO agrees to make any payments or withdrawing required by
       the Internal Revenue Code of 1986, as amended, the regulations promulgated thereunder,
       social security and any related statutes or regulations.

       11.2 It is further understood that CRO is not an agent of Tris and Tris is not an agent of
       CRO and neither party is authorized to bind the other party with respect to any third party.
       See Master Service Agreement attached hereto as Exhibit B.

       In Count II of Plaintiff’s Second Amended Complaint, Plaintiff alleged Pharma was

negligent in allegedly using a needle in the blood drawing process which was unsanitary or

unsterile thereby causing Plaintiff to contract Hepatitis C. See Exhibit A. In Court II, Plaintiff

sought to impute Pharma’s alleged negligence to Tris on the theory of agency. See Exhibit A.

Additionally, in Count V, Plaintiff sought recovery based on a theory of res ipsa loquitur and, more

specifically, that contracting Hepatitis C from a blood draw did not ordinarily happen in the




                                                 2
                                                                                 1004374\306725482.v1
Case: 4:18-cv-01859-PLC Doc. #: 115 Filed: 10/12/20 Page: 3 of 11 PageID #: 1354




absence of negligence. See Exhibit A. Plaintiff sought to impute Pharma’s alleged negligence to

Tris on the theory of agency. See Exhibit A.

       Counts II and V of the Second Amended Complaint should be dismissed against Tris as

Pharma was not an agent of Tris and therefore, any claims of negligence of Pharma cannot be

imputed to Tris. Despite months of discovery and numerous depositions, Plaintiff has not

identified any evidence which established that Pharma was an agent of Tris. Thus, any alleged

negligence of Pharma cannot be imputed to Tris and Tris was entitled to judgment as a matter of

law.

                                  STANDARD OF REVIEW

       Summary judgment is proper, “if the pleadings, depositions, answers to interrogatories,

and admission of file, if any, show that there is no genuine issue as to any material fact and the

moving party is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c); Celotex Corp. v.

Catrett, 477 U.S. 317, 332 (1986). If a party who has had adequate time for discovery failed to

make a sufficient showing to establish the existence of any element of his case, summary judgment

is proper. Id. at 322.

       Here, Plaintiff had sufficient time to complete discovery and produce any evidence of

agency between Pharma and Tris. However, as Pharma was not an agent of Tris, no such evidence

existed and summary judgment was proper here.

                                         ARGUMENT

COUNT II AND V SHOULD BE DISMISSED AGAINST TRIS AS THE ALLEGED
NEGLIGENCE WAS COMMITTED BY PHARMA AND PHARMA WAS NOT AN
AGENT OF TRIS

       “There is no presumption of agency and the burden of establishing it is on the party

asserting it.” Martin v. Mercantile Tr. Co., 293 S.W.2d 319, 325 (Mo. 1956). Here, Plaintiff had



                                                3
                                                                                1004374\306725482.v1
Case: 4:18-cv-01859-PLC Doc. #: 115 Filed: 10/12/20 Page: 4 of 11 PageID #: 1355




no evidence to support his allegations that Pharma was an agent of Tris. In fact, the evidence

refuted any agency relationship. Thus, Plaintiff failed to meet his burden.

       In order to establish agency between two corporations, Plaintiff must establish each

elements set forth in State ex rel. Ford Motor Co. v. Bacon, 63 S.W.3d 641, 642 (Mo. banc. 2002)

and Blanks v. Fluor Corp., 450 S.W.3d 308, 383 (Mo. App. E.D. 2014). The three essential

elements were: 1) that an agent holds a power to alter legal relations between the principal and a

third party; 2) that an agent is a fiduciary with respect to matters within the scope of the agency;

and 3) that a principal has the right to control the conduct of the agent with respect to matters

entrusted to the agent. Bacon, 63 S.W.3d at 642. The absence of any of these three characteristics

defeated the purported agency relationship. Id.

       In the case at bar, Plaintiff failed to allege the three required elements. He based his claim

of agency solely on one element – control by one corporation over the other. Even if the evidence

supported such a finding, meeting just one element was insufficient to establish agency between

Pharma and Tris. Further, Plaintiff had no evidence to meet the remaining two elements required

to establish agency.

       In Bacon, the Court found an agency relationship did not exist between Ford Motor

Company and Ford Motor Credit Company. 63 S.W.2d at 644. There, Plaintiff sought venue in

the Circuit Court of Greene County, Missouri in cases against Ford Motor Company. Id. at 642.

However, Ford Motor Company did not maintain any offices in Greene County and the cause of

action did not occur in Greene County. Id. Plaintiff argued venue was proper because Ford Motor

Credit Company, Ford’s wholly-owned subsidiary, maintained an office in Greene County, Ford

Motor Credit Company was an agent of Ford Motor Company, thus venue was proper. Id.




                                                  4
                                                                                  1004374\306725482.v1
Case: 4:18-cv-01859-PLC Doc. #: 115 Filed: 10/12/20 Page: 5 of 11 PageID #: 1356




However, the Court disagreed finding Ford Motor Credit Company was not an agent of Ford Motor

Company. Id.

       The court analyzed that, “[a]gency is the fiduciary relationship which results from the

manifestation of consent of one person to another that the other shall act on his behalf and subject

to his control, and consent by the other. Bacon, 63 S.W.2d at 642. The Bacon Court then adopted

a test for determining when an agency relationship exists between two corporations: 1) that an

agent holds a power to alter legal relations between the principal and a third party; 2) that an agent

is a fiduciary with respect to matters within the scope of the agency; and 3) that a principal has the

right to control the conduct of the agent with respect to matters entrusted to the agent. Id.

       In analyzing the relationship between Ford Motor Company and Ford Motor Credit

Company, the court found agency had not been established because Plaintiff failed to present

evidence that Ford Motor Credit Company had any power to alter the legal relations between Ford

Motor Company and a third party. Bacon, S.W.2d at 642. This failure to meet the first element

of the three-part test was enough for the Court to find agency was not established. Id.

       The agency test set forth in Bacon was later analyzed and adopted by the Missouri Court

of Appeals for the Eastern District of Missouri in 2014 in Blanks v. Fluor Corp., 450 S.W.3d 308

(Mo. App. E.D. 2014).

       In Blanks, the Court found the plaintiffs failed to prove their theory of agency. 450 S.W.3d

at 333. There, Plaintiffs, the families of children who suffered lead poisoning while living in

Herculaneum, Missouri sued the partners of The Doe Run Company Partnership which owned and

operated a lead smelter from 1986 to 1994. Id. at 323. The lawsuit was filed against three of the

partners of Doe run Company Partnership including Flor Corporation, A.T. Massey Coal Company

and Doe Run Investment Holding Company. Id. at 333. The families sued each defendant



                                                  5
                                                                                   1004374\306725482.v1
Case: 4:18-cv-01859-PLC Doc. #: 115 Filed: 10/12/20 Page: 6 of 11 PageID #: 1357




separately seeking to hold each one liable on each defendant’s negligence as well as the

partnership’s negligence. Id. The families filed an additional claim against Fluor Corporation

seeking to hold it liable because of its “complete and pervasive control of the subsidiaries that

were partners in the Doe Run Partnership.” Id. at 333-334.

        After losing at trial, Defendants appealed. One argument was that the theory of liability

against Fluor Corporations was not valid under traditional agency and the Court of Appeals agreed.

Blanks, 450 S.W.3d at 383. The Court noted the families sought to hold Fluor liable under

traditional agency principles, “merely because of its dominations of and control of its subsidiaries.

This is insufficient.” Id. The Court held that in order to prevail on the issue of agency between

two corporations, a plaintiff must meet all three elements but there only one element was met. Id.

        1.      Plaintiff failed to plead the essential three elements for an agency theory.

        Here, Plaintiff sought to impute liability to Tris for Pharma’s alleged negligence in drawing

Plaintiff’s blood under traditional agency principles. In the Second Amended Complaint, Plaintiff

did not allege that Tris was directly negligent or directly performed the blood draws. Instead,

Plaintiff alleged:

                9. … TPI controlled the actions of PMR or had the right to control the

        actions of PMR in said study. Such control enabled TPI to visit PMR’s facility to

        assure compliance with TPI’s instructions, policies, rules, protocols, and

        guidelines; monitor PMR’s conduct; request all information from PMR during the

        study; require reports from PMR; require audits; require quality assurance and

        quality control systems; require specific testing procedures including blood draws;

        regulate meal and sleep times of study participants; and all other restrictions set




                                                 6
                                                                                  1004374\306725482.v1
Case: 4:18-cv-01859-PLC Doc. #: 115 Filed: 10/12/20 Page: 7 of 11 PageID #: 1358




       forth in the aforesaid study guidelines. Defendant also require PMR carry insurance

       for the study participants.

                 10. That at all relevant times, PMR was acting as the agent for TPI in the

       scope of its employment by TPI for the aforesaid study. As such, TPI is responsible

       for PMR’s actions during the study.

See Exhibit A.

       Here, as in Bacon and Blanks, Plaintiff sought to establish agency between Pharma and

Tris based on the traditional principles of agency and based solely on Tris’ alleged control over

the Pharma related to the medical study. As in both Bacon and Blanks, Plaintiff only alleged one

element of the three-part test: domination and control. Here, Plaintiff did not allege that Pharma

had any power to alter legal relations between it and third parties. Further Plaintiff did not allege

that either party was a fiduciary with respect to matters within the scope of their agency. As in

Blanks and Banks, the failure to establish all three elements was fatal.

       Plaintiff not only failed to establish any evidence to prove all three elements, he failed to

even allege two of the required three elements. As such, the pleading alone was deficient and

Plaintiff failed to state a valid claim against Tris for negligence or res ipsa loquitur based on

agency. As in Bacon and Blanks, this Court should find that Plaintiff failed to present a valid claim

of agency such that Pharma’s alleged negligence cannot be imputed to Tris.

       2.     Plaintiff failed to meet his burden as he cannot show any evidence of the
required three elements of agency.

       Here, Plaintiff failed to meet each of the Bacon elements. The first requirement necessary

to establish agency between two corporations was evidence that one corporation had the power to

alter legal relations between Pharma and any third party. Bacon, S.W.2d at 642. Plaintiff had no

evidence that Pharma had the power to alter legal relations between Tris and any third party. In


                                                 7
                                                                                  1004374\306725482.v1
Case: 4:18-cv-01859-PLC Doc. #: 115 Filed: 10/12/20 Page: 8 of 11 PageID #: 1359




fact, the Master Services Agreement that both Pharma and Tris agreed to, specifically showed that

Pharma was not an agent of Tris and that Pharma was not authorized to bind Tris with respect to

any third party. See Exhibit B. As such, Plaintiff failed to meet part one of the Bacon test.

       Second, Plaintiff failed to meet the second element as Plaintiff failed to produce any

evidence that Pharma was a fiduciary of Tris within the scope of their relationship. As such,

Plaintiff failed to meet part two of the Bacon Test.

       Finally, Plaintiff cannot support the only Bacon element he had alleged – that Tris

controlled Pharma in its medical study. To the contrary, the testimony of Dr. Shabaz Khan and

Dr. Heather Jordan both supported a finding that there was no control by Tris over Pharma. Both

Dr. Khan and Dr. Jordan testified that the written protocol (study guidelines) governed every

aspect of the study including the drawing of blood. See Deposition of Dr. Shabaz Khan, P. 102,

L. 1-4, attached hereto as Exhibit C; and Deposition of Dr. Heather Jordan, P. 23, L. 5-9, attached

hereto as Exhibit D. There is no evidence that Tris had any authority over how Pharma conducted

the study.

       Dr. Khan testified that Pharma medical studies were conducted pursuant to a protocol. See

Exhibit C, P. 53, L. 6-8. The testimony of Dr. Khan confirmed that the written protocol which

governed how the medical study was to be conducted was researched and written by a Pharma

research/writing team. See Exhibit C, P. 61, L. 8-9; 19-20. All of these team members were

employed by Pharma. Id. at P. 61, L. 19-10. The protocol governed everything ranging from what

medication to administer to the time a participant’s blood was to be drawn and tested to determine

how the blood was to be drawn. See Exhibit D, P 22, L. 9-17. The guidelines required to be

included in the protocol were determined by the FDA. See Exhibit C, P. 57, L. 6-7. The sponsor,

here Tris, did not have input in creating the guidelines for a study. See Exhibit C, P. 57, L. 3-6.



                                                 8
                                                                                  1004374\306725482.v1
Case: 4:18-cv-01859-PLC Doc. #: 115 Filed: 10/12/20 Page: 9 of 11 PageID #: 1360




Here, as the medical study was conducted pursuant to a protocol that was prepared by Pharma,

with guidelines from the FDA, and no input from Tris, there was no evidence that Tris controlled

any aspect of the study, including the blood draws done by Pharma. Additionally, the Master

Services Agreement between Pharma and Tris specifically stated that Pharma was hired as an

independent contractor. See Exhibit B.

       The undisputed facts in this case establish Tris had no control or authority regarding how

the study procedures or requirements would be conducted including the procedure for drawing

blood. These decisions were made either by the FDA or Pharma itself.

       Tris was entitled to summary judgment on Counts II and V as there was no evidence to

support any of the elements set forth in Bacon.

                                         CONCLUSION

       Defendant Tris was entitled to summary judgment on Count II and V because Plaintiff

failed to plead each and every element required to establish agency between two corporations

pursuant to Bacon.

       Additionally, Tris was also entitled to summary judgment on Counts II and V because there

was no evidence to support any of the elements set forth in Bacon. Plaintiff failed to produce any

evidence that Pharma had any power to alter the legal relationships between Tris and any third

party. Plaintiff also failed to produce any evidence that Pharma was a fiduciary with respect to the

agreement between Pharma and Tris. Finally, the undisputed facts in this case firmly established

that Tris had no control or authority over Pharma or how it conducted the medical study.

       Defendant incorporated herein by reference their Statement of Undisputed Facts in Support

of Motion for Summary Judgment.




                                                  9
                                                                                 1004374\306725482.v1
Case: 4:18-cv-01859-PLC Doc. #: 115 Filed: 10/12/20 Page: 10 of 11 PageID #: 1361




       WHEREFORE, Defendant Tris Pharma, Inc., prays this Court grant its Motion for

Summary Judgment as the Counts II and V of the Second amended Complaint and for such further

and other relief as this Court deems just and proper.


                              HINSHAW & CULBERTSON LLP

                            By:         /s/ Terese A. Drew
                                    Terese A. Drew, #32030
                                 Angela S. McQuage, #63088
                                 701 Market Street, Suite 260
                                   St. Louis, MO 63101-1843
                                         P: 314-241-2600
                                         F: 314-241-7428
                                    tdrew@hinshawlaw.com
                                 amcquage@hinshawlaw.com
                        Attorneys for Defendants TRIS PHARMA, INC.




                                                10
                                                                           1004374\306725482.v1
Case: 4:18-cv-01859-PLC Doc. #: 115 Filed: 10/12/20 Page: 11 of 11 PageID #: 1362




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing document
 was electronically filed and served to counsel via the Court’s e-filing system on this 12th day of
 October, 2020, addressed to the following attorney(s) of record:

 Mr. Brian Wendler
 Ms. Angie M. Zinzilieta
 Mr. Paul E.H. Rademacher
 WENDLER LAW, P.C.
 900 Hillsboro, Suite 10
 Edwardsville, IL 62025
 P: (618) 692-0011
 F: (618) 692-0022
 wendlerlawpc@gmail.com

 Attorneys for Plaintiff

 Mr. Brian K. McBrearty
 LITCHFIELD CAVO LLP
 222 South Central Ave., Ste. 110
 St. Louis, MO 63105
 P: (314) 725-1227
 F: (314) 725-3006
 mcbreartyb@litchfieldcavo.com

 Attorney for Roxane Laboratories, Inc.
 Hikma Labs, Inc. and West-Ward Columbus,
 Inc.

                                        /s/ Terese A. Drew




                                                11
                                                                                 1004374\306725482.v1
